Citation Nr: 1428109	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of throat cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for an acquired psychiatric disorder (claimed as depression and anxiety), to include as secondary to oropharyngeal cancer.

3. Entitlement to service connection for a growth on the left leg.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to June 1972, including service the Republic of Vietnam from January to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran testified via videoconference before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal was previously before the Board in May 2012, at which time the claims were remanded for additional development.


FINDING OF FACT

The Board has received information from the Social Security Administration confirming that the Veteran died in May 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


